                                           Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 1 of 19




                                   1   \

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       EVERETT L SPILLARD,                              Case No. 19-cv-01407-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER GRANTING DEFENDANTS’
                                                  v.                                        SUMMARY JUDGMENT MOTION;
                                   9
                                                                                            GRANTING DEFENDANTS’ REQUEST
                                  10       NURSE IVER LIEN, et al.,                         TO STRIKE; DENYING PLAINTIFF’S
                                                                                            SUMMARY JUDGMENT MOTION;
                                                        Defendants.                         DENYING PLAINTIFF’S REQUEST
                                  11
                                                                                            FOR COUNSEL; SETTING BRIEFING
                                  12                                                        SCHEDULE
Northern District of California
 United States District Court




                                  13                                                        Re: ECF No. 36, 40, 42

                                  14

                                  15           Plaintiff, an inmate at California Medical Facility, has filed a pro se complaint under 42

                                  16   U.S.C. § 1983 alleging that Humboldt County Jail nurse Iver Lien1 and Dr. Burleson were

                                  17   deliberately indifferent to his serious medical needs when they gave him psychiatric medication,

                                  18   specifically nortriptyline,2 without his knowledge, and when, during his first month at Humboldt

                                  19   County Jail, failed to give him his diabetic medication. ECF Nos. 24, 25. Now pending before the

                                  20   Court are Defendants’ motion for summary judgment (ECF No. 25); Defendants’ motion to strike

                                  21   Plaintiff’s sur-reply (ECF No. 40); and Plaintiff’s motion for summary judgment (ECF No. 42).

                                  22   For the reasons set forth below, the Court GRANTS Defendants’ motion for summary judgment

                                  23   (ECF No. 25); GRANTS Defendants’ motion to strike Plaintiff’s sur-reply (ECF No. 40); and

                                  24   DENIES Plaintiff’s motion for summary judgment (ECF No. 42).

                                  25
                                       1
                                  26    Plaintiff incorrectly identifies Nurse Iver Lien as nurse Ivers. The Clerk is directed to correct the
                                       docket to reflect Defendant Lien’s correct name, Iver Lien.
                                  27   2
                                        Because Plaintiff identified the medication as Nortryoleyne in his complaint, the Court’s
                                  28   screening order mistakenly identified the medication. According to Plaintiff’s medical records, he
                                       was prescribed nortriptyline. See, e.g., ECF No. 37 at 12.
                                            Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 2 of 19




                                   1                                            BACKGROUND

                                   2   I.      Procedural History

                                   3           Plaintiff’s initial complaint complained that Humboldt County Jail officials failed to

                                   4   provide meals appropriate to manage his diabetes, failed to release his property to his friend,

                                   5   housed him with a convict, forced him to sleep on the floor, and failed to provide him with a

                                   6   blanket. ECF No. 1. The Court dismissed the initial complaint with leave to amend because, inter

                                   7   alia, the initial complaint was vague and conclusory in that it failed to state clearly what each

                                   8   defendant did, when the action happened, and how these actions or inactions rose to the level of a

                                   9   federal constitutional violation; because the initial complaint failed to make specific allegations

                                  10   against each named defendant; and because the initial complaint violated Fed. R. Civ. P. 20(a).

                                  11   ECF No. 11.

                                  12           Plaintiff filed an amended complaint that, similar to the initial complaint, was a conclusory
Northern District of California
 United States District Court




                                  13   and vague laundry list of grievances regarding his treatment by Humboldt County Jail officials.

                                  14   ECF No. 14. The Court identified the deficiencies in the amended complaint and granted Plaintiff

                                  15   leave to file a second amended complaint that remedied these deficiencies. ECF No. 15.

                                  16           Plaintiff filed a second amended complaint that, similar to the two prior complaints, made

                                  17   conclusory and vague allegations regarding inadequate medical treatment, referring to Defendants

                                  18   as “they” and failing to identify which individual violated his constitutional rights, and what action

                                  19   or inaction caused the alleged constitutional violations. ECF No. 16. The Court identified the

                                  20   deficiencies in the second amended complaint, again explained the elements of relevant

                                  21   constitutional claims, and granted Plaintiff leave to file a third amended complaint that remedied

                                  22   these deficiencies. ECF No. 22.

                                  23           Plaintiff filed a third amended complaint, ECF No. 24, and the Court found that, liberally

                                  24   construed, the third amended complaint stated cognizable Eighth Amendment claims against

                                  25   Humboldt County Jail nurse Ivers and Dr. Burleson for giving him psychiatric medication,

                                  26   specifically nortriptyline, without his knowledge, and failing to give him diabetic medication

                                  27   during his first month at Humboldt County Jail. ECF No. 25 at 4. The Court dismissed Plaintiff’s

                                  28   remaining Eighth Amendment claims, which alleged that Nurse Ivers failed to provide him an
                                                                                         2
                                             Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 3 of 19




                                   1   ADA compliant diet, that Dr. Burleson knew that Plaintiff’s toe would “blow up” in a diabetic

                                   2   infection but did nothing, and that California Forensic Medical Group nurses administered

                                   3   diabetes medication to Plaintiff one to five hours after his meals because the conclusory

                                   4   allegations failed to state cognizable Eighth Amendment violations. The Court declined to grant

                                   5   Plaintiff further leave to amend these claims because Plaintiff had been given three opportunities

                                   6   to amend these claims to state cognizable Section 1983 claims and had failed to do so. ECF No.

                                   7   25 at 4-5.

                                   8   II.      Relevant Factual Background3

                                   9            The following facts are undisputed unless otherwise noted.

                                  10            Plaintiff has been diabetic for eleven years. ECF No. 37 at 1. Five years ago, Plaintiff lost

                                  11   the large toe on his left foot due to diabetes. Subsequently, Plaintiff learned how to control his

                                  12   diabetes by eating a carb controlled diet. ECF No. 37 at 1.
Northern District of California
 United States District Court




                                  13            The parties do not specify whether, during the relevant time period, Plaintiff was

                                  14   incarcerated pursuant to a conviction or was a pre-trial detainee. On October 2, 2017, Plaintiff

                                  15   arrived at Butte County Jail. ECF No. 36 at 2. At the medical intake, Plaintiff reported having

                                  16   hypertension and diabetes; that he was taking metformin and glipizide; and that his glucose levels

                                  17   normally ran between 70-80. ECF No. 36 at 2; ECF No. 36-1; ECF No. 36-2 at 1-4. Plaintiff was

                                  18   found to have an elevated blood pressure of 200/120 and a blood glucose level of 294. As a result,

                                  19   Plaintiff was sent to St. Joseph Hospital for medical clearance. ECF No. 36 at 2; ECF No. 36-1;

                                  20   ECF No. 36-2 at 1-4. At St. Joseph Hospital, Plaintiff self-reported that, at that time, he was not

                                  21   taking his metformin and blood pressure medications as prescribed. ECF No. 37 at 10. St. Joseph

                                  22   Hospital cleared Plaintiff for incarceration, and Plaintiff was transferred to Humboldt County Jail.

                                  23   ECF No. 36-2 at 5-8. Upon arrival at Humboldt County Jail, Plaintiff was given metformin,

                                  24

                                  25
                                       3
                                         In Plaintiff’s opposition and sur-reply, Plaintiff alleges that Humboldt County Jail officials failed
                                       to provide him appropriate treatment for his diabetes when they (1) failed to provide him meals
                                  26   that could control his blood glucose levels and failed to allow him to take his diabetes medicine
                                       half an hour prior to meals; (2) failed to take a culture of his toe infection and simply treated the
                                  27   infection with antibiotics; and (3) failed to provide him gabapentin. ECF Nos. 37, 39. Because
                                       these allegations are unrelated to the claims which the Court has found cognizable and because the
                                  28   sur-reply was not authorized by the Court, the Court does not consider these allegations in
                                       deciding the summary judgment motion.
                                                                                           3
                                             Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 4 of 19




                                   1   hydrochlorothiazide, and lisinopril, and defendant RN Iver Lien ordered amlodipine and

                                   2   metformin for Plaintiff. ECF No. 36-2 at 5. Humboldt County Jail medical staff contacted

                                   3   Plaintiff’s pharmacy, which confirmed active prescriptions for gabapentin, glipizide,

                                   4   hydrochlorothiazide, lisinopril, tamsulosin, and atorvastatin. ECF No. 36 at 2; ECF No. 36-2 at 9.

                                   5   The next day, October 3, 2017, Plaintiff was examined by medical staff and medical staff renewed

                                   6   Plaintiff’s prescriptions for hydrochlorothiazide, glipizide, lisinopril, tamsulosin, and atorvastatin

                                   7   through December 2017, and ordered Plaintiff an ADA diet with snack. ECF No. 36-2 at 9, 11.

                                   8   Plaintiff’s glucose level on October 3, 2017 was 187 and his blood pressure was 144/90. ECF No.

                                   9   36-2 at 10-11. The following two days, his blood glucose levels were 129 and 160, respectively.

                                  10   ECF No. 36-2 at 10. Defendants’ expert, Dr. Levin, characterized the blood glucose levels as

                                  11   within normal limits, but did not specify what constitutes normal limits. ECF No. 36-3 at 2. The

                                  12   California Forensic Medical Group diabetic chart defines normal blood fasting sugar (glucose)
Northern District of California
 United States District Court




                                  13   levels as between 70-110 mg/dl. ECF No. 36-2 at 10. Plaintiff claims that normal limits for blood

                                  14   glucose levels are between 80 to 120. ECF No. 37 at 2. Plaintiff also states that his blood glucose

                                  15   levels were 129 and 160 those two days because he was fasting during that time. ECF No. 37 at

                                  16   20.

                                  17            Between October 2, 2017 and October 27, 2019, Plaintiff was provided daily with

                                  18   glipizide, hydrochlorothiazide, lisinopril, tamsulosin, and atorvastatin. ECF No. 36-2 at 25.

                                  19   Plaintiff’s medical records indicate that he met with medical staff on October 6, 17, 23, and 26,

                                  20   2017. ECF No. 36-2 at 12-13. It is unclear what was discussed at these appointments. The

                                  21   medical notes for these appointments are difficult to decipher and neither party has discussed these

                                  22   appointments. Plaintiff’s blood glucose levels were not checked between October 4 through

                                  23   October 27, 2017.

                                  24            On October 27, 2017, Plaintiff was seen by medical staff. Plaintiff complained that he had

                                  25   not received metformin since his arrival and that he was suffering chronic nerve pain in both feet.

                                  26   ECF No. 36-2 at 12. Metformin was ordered for Plaintiff, with the first dose given at the

                                  27   appointment. Plaintiff was started on 50 mg daily of nortriptyline to address the nerve pain. ECF

                                  28   No. 36-2 at 12. According to Plaintiff’s medication log, starting October 27, 2017 and until
                                                                                          4
                                          Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 5 of 19




                                   1   March or May 2018, Plaintiff was offered metformin and nortriptyline daily, and took these

                                   2   medications, as well as others, most days. ECF No. 36-2 at 25-40.

                                   3          From October 28 through November 1, 2017, Plaintiff’s blood glucose levels were

                                   4   monitored daily, with readings taken in the early morning, and were 168, 221, 82, 136, and 143.

                                   5   ECF No. 36-2 at 14.

                                   6          Plaintiff was seen again by medical staff on November 3, 2017. At this meeting, Plaintiff

                                   7   requested that he be allowed to check his blood glucose levels in the evenings, stating that the

                                   8   current glucose monitoring did not accurately measure his glucose control because the readings

                                   9   were taken in the morning and his blood glucose levels tended to spike in the evening. Plaintiff

                                  10   stated that he wanted to control his blood glucose levels by counting his carbohydrates, as he

                                  11   normally did at home. Plaintiff was informed that this practice would not be available to him

                                  12   while incarcerated. ECF No. 36-2 at 15.
Northern District of California
 United States District Court




                                  13          On November 4, 2017, Plaintiff’s blood glucose level was 110. ECF No. 36-2 at 17. On

                                  14   November 5, 2017, Plaintiff’s blood glucose level was 259 in the morning and 354 in the

                                  15   afternoon. ECF No. 36-2 at 17. The nurse was notified and seven units of regular insulin were

                                  16   ordered for Plaintiff. ECF No. 36-2 at 15, 17. Plaintiff refused to take the insulin, stating that he

                                  17   was not a junkie. ECF No. 36-2 at 15. Plaintiff states that there would be no need for insulin if he

                                  18   were allowed to control his diabetes through diet and regular testing. ECF No. 37 at 2.

                                  19          From November 6-9, 2017, Plaintiff’s blood glucose levels were taken twice daily. ECF

                                  20   No. 36-2 at 17. On November 6, 2017, Plaintiff’s blood glucose levels were 125 in the morning

                                  21   and 219 in the evening. ECF No. 36-2 at 17. On November 7, 2017, Plaintiff’s blood glucose

                                  22   levels were 98 in the morning and 281 in the evening. ECF No. 36-2 at 17. On November 8,

                                  23   2017, Plaintiff’s blood glucose levels were 118 in the morning and 201 in the evening. ECF No.

                                  24   36-2 at 17. On November 9, 2017, Plaintiff’s blood glucose levels were 83 in the morning and

                                  25   220 in the evening. ECF No. 36-2 at 17.

                                  26          Plaintiff was seen again by medical staff on November 9, 2017. ECF No. 36-2 at 41. The

                                  27   medical notes reports, in relevant part, as follows:

                                  28                  History of chronic pain with various sources feet including
                                                                                         5
                                            Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 6 of 19



                                                      peripheral neuropathy. Has been provided with nortriptyline 50 mg
                                   1                  each evening but finds this does little to alleviate his discomfort.
                                                      Wonders what else can be done to address his pain.
                                   2
                                       ECF No. 36-2 at 41. According to the medical notes, Plaintiff informed medical staff that he
                                   3
                                       wanted his glucose levels checked with his evening meal and his medication to be given just prior
                                   4
                                       to eating per the directions on the bottle. ECF No. 36-2 at 41.
                                   5
                                               From November 10-23, 2017, Plaintiff’s blood levels were checked twice daily, generally
                                   6
                                       at 5:30 am and 4:00 pm. ECF No. 36-2 at 19-20. Generally speaking, Plaintiff’s morning blood
                                   7
                                       glucose levels were within normal fasting limits for diabetics as defined by California Medical
                                   8
                                       Forensic Group (70-111 mg/dl) and by Plaintiff (80-120 mg/dl). ECF No. 36-2 at 19-20.
                                   9
                                       Plaintiff’s afternoon blood glucose levels ranged from 140-220, raising to 289 and 266 on two
                                  10
                                       different occasions. ECF No. 36-2 at 19-20.
                                  11
                                               According to Plaintiff’s medical records, he was transferred away from Humboldt County
                                  12
Northern District of California




                                       Jail sometime before June 6, 2018. ECF No. 36-2 at 30-40.
 United States District Court




                                  13
                                               Plaintiff’s medical records indicate that defendant Burleson was aware of, and approved,
                                  14
                                       the medical treatment provided Plaintiff. See, e.g., ECF No. 36-2 at 11-13, 15. The record is
                                  15
                                       unclear as to when, or if, defendant Burleson examined Plaintiff in person. Plaintiff states that he
                                  16
                                       saw Dr. Burleson only once, three days before his toe exploded. ECF No. 37 at 2. Plaintiff does
                                  17
                                       not provide the date of his meeting with Dr. Burleson or the date his toe exploded.
                                  18
                                                                                  DISCUSSION
                                  19
                                       I.      Summary Judgment Legal Standard
                                  20
                                               Summary judgment is proper where the pleadings, discovery and affidavits show there is
                                  21
                                       “no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
                                  22
                                       law.” See Fed. R. Civ. P. 56(a) (2014). Material facts are those that may affect the outcome of the
                                  23
                                       case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material
                                  24
                                       fact is genuine if the evidence is such that a reasonable jury could return a verdict for the
                                  25
                                       nonmoving party. See id.
                                  26
                                               A court shall grant summary judgment “against a party who fails to make a showing
                                  27
                                       sufficient to establish the existence of an element essential to that party’s case, and on which that
                                  28
                                                                                          6
                                             Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 7 of 19




                                   1   party will bear the burden of proof at trial [,] . . . since a complete failure of proof concerning an

                                   2   essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

                                   3   See Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). The moving party bears the initial

                                   4   burden of identifying those portions of the record that demonstrate the absence of a genuine issue

                                   5   of material fact. Id. The burden then shifts to the nonmoving party to “go beyond the pleadings

                                   6   and by [his] own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on

                                   7   file,’ designate ‘specific facts showing that there is a genuine issue for trial.’” See id. at 324

                                   8   (citing Fed. R. Civ. P. 56(e)).

                                   9            The court’s function on a summary judgment motion is not to make credibility

                                  10   determinations or weigh conflicting evidence with respect to a disputed material fact. See T.W.

                                  11   Elec. Serv. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987). The evidence must

                                  12   be viewed in the light most favorable to the nonmoving party, and inferences to be drawn from the
Northern District of California
 United States District Court




                                  13   facts must be viewed in a light most favorable to the nonmoving party. See id. at 631. If the

                                  14   evidence produced by the moving party conflicts with evidence produced by the nonmoving party,

                                  15   the court must assume the truth of the evidence submitted by the nonmoving party. See Leslie v.

                                  16   Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999).

                                  17   II.      Legal Standard for Medical Care Claims

                                  18            The legal standard for evaluating Plaintiff’s medical care claims depends on whether,

                                  19   during the relevant time period, he was a pretrial detainee or incarcerated pursuant to a conviction.

                                  20            A pretrial detainee’s medical care claim is evaluated under the due process clause of the

                                  21   Fourteenth Amendment, which is an objective deliberate indifference standard, whereas a

                                  22   convicted prisoner’s medical care claim is evaluated under the Eighth Amendment, which is a

                                  23   subjective deliberate indifference standard. Gordon v. Cty. of Orange, 888 F.3d 1118, 1124–25

                                  24   (9th Cir. 2018). The elements of a pretrial detainee’s Fourteenth Amendment medical care claim

                                  25   are: (1) the defendant made an intentional decision with respect to the conditions under which the

                                  26   plaintiff was confined; (2) those conditions put the plaintiff at substantial risk of suffering serious

                                  27   harm; (3) the defendant did not take reasonable measures to abate that risk, even though a

                                  28   reasonable official in the circumstances would have appreciated the high degree of risk involved—
                                                                                          7
                                          Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 8 of 19




                                   1   making the consequences of the defendant’s conduct obvious; and (4) by not taking such

                                   2   measures, the defendant caused the plaintiff’s injuries. With respect to the third element, the

                                   3   defendant’s conduct must be objectively unreasonable, which is a fact-dependent question. Id. at

                                   4   1125 (citing Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016)). Although a

                                   5   Fourteenth Amendment medical care claim does not require that a plaintiff prove subjective

                                   6   elements regarding the defendant’s actual awareness of the risk, the “‘mere lack of due care by a

                                   7   state official’ does not deprive an individual of life, liberty, or property under the Fourteenth

                                   8   Amendment.” Castro, 833 F.3d at 1071 (quoting Daniels v. Williams, 474 U.S. 327, 330–31

                                   9   (2016)). A plaintiff must “prove more than negligence but less than subjective intent – something

                                  10   akin to reckless disregard.” Castro, 833 F.3d at 1071.

                                  11          A prison official’s deliberate indifference to a prisoner’s serious medical needs violates the

                                  12   Eighth Amendment’s proscription against cruel and unusual punishment. See Estelle v. Gamble,
Northern District of California
 United States District Court




                                  13   429 U.S. 97, 104 (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled in

                                  14   part on other grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997).

                                  15   A determination of “deliberate indifference” involves an examination of two elements: the

                                  16   seriousness of the prisoner’s medical need and the nature of the defendant’s response to that need.

                                  17   See McGuckin, 974 F.2d at 1059. A “serious” medical need exists if the failure to treat a

                                  18   prisoner's condition could result in further significant injury or the “unnecessary and wanton

                                  19   infliction of pain.” McGuckin, 974 F.2d at 1059 (citing Estelle, 429 U.S. at 104). The existence

                                  20   of an injury that a reasonable doctor or patient would find important and worthy of comment or

                                  21   treatment; the presence of a medical condition that significantly affects an individual’s daily

                                  22   activities; or the existence of chronic and substantial pain are examples of indications that a

                                  23   prisoner has a serious need for medical treatment. Id. at 1059-60 (citing Wood v. Housewright,

                                  24   900 F.2d 1332, 1337-41 (9th Cir. 1990)). A prison official is deliberately indifferent if he knows

                                  25   that a prisoner faces a substantial risk of serious harm and disregards that risk by failing to take

                                  26   reasonable steps to abate it. Farmer v. Brennan, 511 U.S. 825, 837 (1994). The prison official

                                  27   must not only “be aware of facts from which the inference could be drawn that a substantial risk of

                                  28   serious harm exists,” but he “must also draw the inference.” Id. If a prison official should have
                                                                                          8
                                          Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 9 of 19




                                   1   been aware of the risk, but was not, then the official has not violated the Eighth Amendment, no

                                   2   matter how severe the risk. Gibson, 290 F.3d at 1188. In order for deliberate indifference to be

                                   3   established, therefore, there must be a purposeful act or failure to act on the part of the defendant

                                   4   and resulting harm. See McGuckin, 974 F.2d at 1060.

                                   5   III.   Defendants’ Motion to Strike

                                   6          Defendants request that the Court strike ECF No. 39, which Plaintiff filed after Defendants

                                   7   filed their reply in support of their summary judgment motion and which Plaintiff has titled

                                   8   “Plaintiff’s Facts to Defendants’ Reply.” ECF No. 40. Per Northern District Local Rule 7-3(d),

                                   9   once a reply is filed, no additional memoranda, papers or letters may be filed without prior Court

                                  10   approval except where new evidence was submitted in the reply or a new judicial opinion was

                                  11   published after the date the opposition or reply was filed. N.D. Cal. L.R. 7-3(d). Accordingly,

                                  12   Plaintiff’s additional pleading opposing Defendants’ summary judgment motion (ECF No. 39),
Northern District of California
 United States District Court




                                  13   which the Court will refer to as a sur-reply, required Court permission prior to filing. To the

                                  14   extent ECF No. 39 can be construed as seeking leave to file a sur-reply, the Court DENIES that

                                  15   request. There are no grounds for such leave, i.e., the reply brief did not contain new evidence or

                                  16   argument. The Court will not consider the sur-reply in deciding the motion for summary

                                  17   judgment. The Court also notes that Plaintiff’s sur-reply makes allegations unrelated to the claims

                                  18   which the Court has found cognizable and therefore is not relevant. The Court therefore GRANTS

                                  19   Defendants’ motion to strike ECF No. 39. ECF No. 40.

                                  20   IV.    Defendants’ Summary Judgment Motion

                                  21          A.      Failure to Provide Metformin Prior to October 27, 2017

                                  22          Defendants argue that they are entitled to summary judgment on this claim because

                                  23   Plaintiff’s care while at Humboldt County Jail met the standard of care because (1) the pharmacy’s

                                  24   records contradicted Plaintiff’s claim that he had been prescribed metformin and (2) Plaintiff’s

                                  25   blood glucose levels were within normal limits indicating that the failure to provide Plaintiff with

                                  26   metformin from October 3-26, 2017 did not harm him. ECF No. 36 at 4. Defendants further

                                  27   argue that where medical care is compliant with the standard of care, there cannot be a violation of

                                  28   either the Eighth Amendment or the Fourteenth Amendment. ECF No. 36 at 5-6. Defendants
                                                                                          9
                                         Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 10 of 19




                                   1   present a declaration from Dr. Levin, an emergency room physician who has been licensed to

                                   2   practice medicine in California since 1976. After reviewing Plaintiff’s medical records, Dr. Levin

                                   3   concluded that he believed that the medical care provided Plaintiff at Humboldt County Jail met or

                                   4   exceeded the standard of care and did not reflect any indifference to Plaintiff’s medical condition.

                                   5   ECF No. 36-3.

                                   6         In relevant part, Plaintiff argues that his medical care was improper because metformin was

                                   7   necessary to control his diabetes. He argues that the fact that St. Joseph’s Hospital had prescribed

                                   8   him metformin proves that he needed metformin to control his diabetes. ECF No. 37 at 27-28, 30.

                                   9   He also argues that Defendants inaccurately represent his blood glucose levels as within normal

                                  10   limits. ECF No. 37 at 27. He argues that normal limits are between 80-120, and anything above

                                  11   150 is harmful to a diabetic. ECF No. 37 at 27. He further argues that his blood glucose level

                                  12   readings were inaccurate because they were taken in the morning, eleven hours after he last ate.
Northern District of California
 United States District Court




                                  13   ECF No. 37 at 27. Finally, he argues that Dr. Levin is not qualified to evaluate the adequacy of

                                  14   the medical care provided by Humboldt County Jail. ECF No. 37 at 1-2, 27-28. Plaintiff argues

                                  15   that emergency room physicians do not have the specialized knowledge to correctly evaluate

                                  16   medical treatment provided to diabetic patients; and that Dr. Levin practiced so long ago that he

                                  17   no longer is aware of current treatment protocol for diabetic patients. ECF No. 37 at 1-2, 27-28.

                                  18   Plaintiff argues that Dr. Levin’s incorrect characterization of his glucose levels as within normal

                                  19   limits indicates that he is unqualified to evaluate medical treatment for diabetic patients. ECF No.

                                  20   37 at 1-2, 27-28.

                                  21         Defendants argue that Plaintiff’s disagreement with Dr. Levin as to the proper medical

                                  22   treatment for diabetic patients is a mere difference of opinion regarding medical treatment which,

                                  23   as a matter of law, does not constitute an Eighth Amendment violation. ECF No. 38 at 5-6.

                                  24         The Court has carefully reviewed the record and finds that Defendants are entitled to

                                  25   summary judgment as a matter of law under both the Fourteenth Amendment and the Eighth

                                  26   Amendment.

                                  27                   1.     Fourteenth Amendment Claim

                                  28         With respect to the Fourteenth Amendment claim, Plaintiff has failed to make a showing
                                                                                        10
                                           Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 11 of 19




                                   1   sufficient to establish that Defendants’ failure to prescribe metformin for three weeks put him at

                                   2   risk, was objectively unreasonable, or caused him the identified injury.4 Specifically, Plaintiff has

                                   3   failed to establish that his medical condition at intake indicated that metformin was necessary in

                                   4   addition to glipizide to control his diabetes, and that the failure to prescribe metformin resulted in

                                   5   his toe being infected. Plaintiff was prescribed metformin for his diabetes at intake on October 2,

                                   6   2017. After learning that Plaintiff did not have an active prescription for metformin, Humboldt

                                   7   County Jail medical staff prescribed glipizide to control Plaintiff’s diabetes. Plaintiff’s blood

                                   8   glucose levels in the days immediately after starting regular glipizide doses indicate that the

                                   9   glipizide alone was successful in bringing down his blood glucose levels. His levels dropped from

                                  10   the initial 294 mg/dl reading at intake to 187 mg/dl, 129 mg/dl, and 160 mg/dl on October 3-5.

                                  11   While these blood glucose levels are not within the normal levels described by either Plaintiff (80-

                                  12   120 mg/dl) or the California Forensic Medical Group (70-110 mg/dl),5 the record indicates that it
Northern District of California
 United States District Court




                                  13   takes time for diabetic medication to stabilize blood glucose levels. For example, when Plaintiff

                                  14   started metformin in late October, his blood glucose levels for the first five days generally

                                  15   remained above the 120 mg/dl level (168 mg/dl, 221 mg/dl, 82 mg/dl, 136 mg/dl, and 143 mg/dl).

                                  16   During his second week on metformin, Plaintiff’s blood glucose level spiked to 259 mg/dl but fell

                                  17   to 125 mg/dl the next day. The fact that Plaintiff’s blood glucose levels had not dropped below

                                  18   120 mg/dl by October 5 does not create a triable issue of fact as to whether the intentional decision

                                  19   to treat Plaintiff with only glipizide, when Plaintiff’s pharmacy reported that he had no active

                                  20   prescription for metformin, objectively put Plaintiff at substantial risk of serious harm. There is

                                  21   also no triable issue of fact as to whether the failure to prescribe Plaintiff metformin in October

                                  22

                                  23   4
                                         Although the record indicates that defendant Lien met repeatedly with Plaintiff during October
                                  24   2017 and either managed or directed Plaintiff’s medical treatment during that month, the only
                                       indication of defendant Burleson’s involvement in Plaintiff’s medical care is his stamp on
                                  25   Plaintiff’s medical records. Viewing the record in the light most favorable to Plaintiff, the Court
                                       presumes that defendant Burleson was contemporaneously reviewing Plaintiff’s medical records
                                  26   and that his stamp indicated his approval of the treatment provided.
                                       5
                                  27    Dr. Levin conclusorily states that these blood glucose levels are within normal levels. ECF No.
                                       36-3 at 2. But he fails to specify what he considers to be “within normal levels,” making it
                                  28   difficult for the Court to understand how he arrived at this conclusion and how to evaluate
                                       Plaintiff’s claim that these levels are not within normal limits.
                                                                                          11
                                         Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 12 of 19




                                   1   2017 caused the December 2017 infection of Plaintiff’s toe (and subsequent amputation).

                                   2   Presumably Plaintiff’s argument is that the failure to properly treat his diabetes, including the

                                   3   failure to prescribe him metformin in October 2017, caused his large toe to be infected. However,

                                   4   there is nothing in the record from which it can be reasonably inferred that the December 2017

                                   5   infection was caused by the failure to prescribe metformin in October 2017. After two weeks on

                                   6   metformin, Plaintiff’s blood glucose levels stabilized at levels that he considers to be within

                                   7   normal limits. For most of November 2017 and all of December 2017, Plaintiff’s blood glucose

                                   8   levels remained within normal limits, indicating his diabetes was under control.

                                   9          Viewing the record in the light most favorable to Plaintiff, the Court finds that it was not

                                  10   objectively unreasonable for Defendants to initially only prescribe glipizide to treat Plaintiff’s

                                  11   diabetes. The Court GRANTS summary judgment in favor of Defendants with respect to the

                                  12   Fourteenth Amendment claim regarding the failure to prescribe metformin between October 3,
Northern District of California
 United States District Court




                                  13   2017 to October 27, 2017.

                                  14                  2.      Eighth Amendment Claim

                                  15         Defendants are also entitled to summary judgment with respect to the Eighth Amendment

                                  16   claim regarding the failure to prescribe metformin between October 3 to October 27, 2017. To

                                  17   prevail on an Eighth Amendment claim, a prisoner-plaintiff must demonstrate that the prison

                                  18   official was both “aware of facts from which the inference could be drawn that a substantial risk of

                                  19   serious harm exists,” and drew that inference. See Farmer, 511 U.S. at 837.

                                  20         Plaintiff has not presented any evidence from which it can be reasonably inferred that

                                  21   Defendants were aware that the failure to prescribe him metformin exposed Plaintiff to substantial

                                  22   risk of serious harm. Plaintiff and Defendants disagree as to what constitutes normal fasting blood

                                  23   glucose levels, as to whether they should monitor fasting blood glucose levels or non-fasting blood

                                  24   glucose levels, as to whether metformin is the required first-line medication for managing diabetes

                                  25   rather than glipizide, and as to how high a blood glucose level must be to trigger the use of

                                  26   metformin. This disagreement between the parties, where there was no active prescription for

                                  27   metformin and Plaintiff’s blood glucose levels decreased when treated solely with glipizide, does

                                  28   not rise to the level of an Eighth Amendment violation. Franklin v. Oregon, 662 F.2d 1337, 1344
                                                                                         12
                                         Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 13 of 19




                                   1   (9th Cir. 1981) (“A difference of opinion between a prisoner-patient and prison medical authorities

                                   2   regarding treatment does not give rise to a § 1983 claim.”). To the extent that Plaintiff is arguing

                                   3   that Defendants should have realized that the glipizide’s failure to bring his blood glucose levels

                                   4   within normal limits with three days, this argument states, at best, a claim for negligence or

                                   5   malpractice, which does not violate the Eighth Amendment. See Toguchi v. Chung, 391 F.3d

                                   6   1051, 1060-61 (9th Cir. 2004) (claim of medical malpractice or negligence is insufficient to make

                                   7   out a violation of the Eighth Amendment) (summary judgment in favor of defendant doctor

                                   8   appropriate where evidence showed doctor did not believe that Cogentin use presented a serious

                                   9   risk of harm to plaintiff, and where there was no indication in the record that doctor was aware of

                                  10   a risk that plaintiff was suffering from Klonopin withdrawal; claim that doctor failed to conduct a

                                  11   differential diagnosis did not amount to more than negligence and claim that doctor failed to

                                  12   employ emergency treatment was conclusory). If Defendants should have been aware of the risk
Northern District of California
 United States District Court




                                  13   of not treating Plaintiff’s diabetes with metformin, but were not, then there is no Eighth

                                  14   Amendment violation, no matter how severe the risk. Gibson, 290 F.3d at 1188.

                                  15         Viewing the record in the light most favorable to Plaintiff, the Court finds that there is no

                                  16   triable issue of fact as to whether Defendants were aware that there was a substantial risk of

                                  17   serious harm to Plaintiff if his diabetes were treated only with glipizide. The Court GRANTS

                                  18   summary judgment in favor of Defendants with respect to the Eighth Amendment claim regarding

                                  19   the failure to prescribe metformin between October 3, 2017 to October 27, 2017.

                                  20         B.       Prescribing Nortriptyline Without Obtaining Consent

                                  21         It is undisputed that, starting October 27, 2017, Plaintiff was prescribed a daily 50 mg dose

                                  22   of nortriptyline, and that Plaintiff took nortriptyline daily while housed at Humboldt County Jail.

                                  23   Defendants allege that the nortriptyline was prescribed to address Plaintiff’s chronic nerve pain,

                                  24   and Dr. Levin states that nortriptyline is commonly prescribed to address the neuropathic pain

                                  25   often reported in the extremities of patients with diabetes. ECF No. 36-3 at 1-2.

                                  26         Plaintiff states that he did not learn that he was being prescribed nortriptyline until he

                                  27   arrived at San Quentin State Prison, presumably sometime after June 2018, and that he never

                                  28   consented to taking nortriptyline. Plaintiff alleges that Defendants prescribed him nortriptyline
                                                                                        13
                                         Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 14 of 19




                                   1   solely to “dummy him up” before and during his trial. He argues that Defendants’ claim that

                                   2   nortriptyline was prescribed to address his nerve pain is not credible because nortriptyline’s sole

                                   3   use is as an antidepressant, nortriptyline is not used for pain relief, nortriptyline never alleviated

                                   4   his pain, and Defendants failed to obtain his consent. Plaintiff also argues that Dr. Levin is

                                   5   unqualified to evaluate whether nortriptyline should be prescribed to address diabetic patients’

                                   6   neuropathic pain because he is not an endocrinologist or a psychologist/psychiatrist and because

                                   7   medicine has changed significantly since Dr. Levin started practicing.

                                   8                   1.     Fourteenth Amendment Claim

                                   9          Liberally construed, Plaintiff’s allegation that he was provided nortriptyline without his

                                  10   consent states two different Fourteenth Amendment claims.

                                  11          First, as explained above, a pretrial detainee’s medical care claim is evaluated under the

                                  12   Due Process Clause of the Fourteenth Amendment.
Northern District of California
 United States District Court




                                  13          Second, the Ninth Circuit has held that the Fourteenth Amendment provides for the right to

                                  14   be “free from unjustified intrusions into the body.” Benson v. Terhune, 304 F.3d 874, 884 (9th

                                  15   Cir. 2002) (citing Riggins v. Nevada, 504 U.S. 127, 134 (1992)). That right includes the right “to

                                  16   refuse unwanted medical treatment and to receive sufficient information to exercise these rights

                                  17   intelligently.” Id.

                                  18          Liberally construed, Plaintiff’s medical care claim is that provided constitutionally

                                  19   inadequate medical care, in violation of the Fourteenth Amendment when they prescribed him

                                  20   nortriptyline for his pain. In considering this claim, the question is not whether the nortriptyline

                                  21   was effective, but whether prescribing nortriptyline meets the four elements set forth in Gordon.

                                  22   The Court finds that Plaintiff has failed to make a showing sufficient to establish a triable issue of

                                  23   fact as to whether Defendants’ decision to prescribe him nortriptyline put him at risk, as to

                                  24   whether it was objectively unreasonable for Defendants to prescribe nortriptyline, and as to

                                  25   whether nortriptyline caused him injury. The only “risk” or injury that Plaintiff has identified is

                                  26   his speculative conclusion that the nortriptyline was prescribed to dummy him up before and

                                  27   during his trial. The evidence that Plaintiff proffers in support of this theory – that the

                                  28   nortriptyline was ineffective; it was prescribed during his trial; and nortriptyline should not be
                                                                                          14
                                         Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 15 of 19




                                   1   prescribed to people with heart conditions – fails to establish a triable issue of fact as to whether

                                   2   Defendants prescribed nortriptyline solely to harm him. While nortriptyline is an anti-depressant,

                                   3   this does not preclude it from also being prescribed to treat other conditions, including pain

                                   4   management. In addition, nothing in the record indicates that the nortriptyline was forcibly

                                   5   administered to him or that Plaintiff could not refuse the nortriptyline. In fact, the record indicates

                                   6   that Plaintiff did refuse medication on certain dates. ECF No. 36-2 at 23-25.

                                   7         Plaintiff has provided no evidence indicating that nortriptyline does not treat both

                                   8   depression and pain, even if it was ineffective in treating his pain. Also, the fact that nortriptyline

                                   9   was ineffective at treating his pain also does not prove that it was prescribed solely for the

                                  10   nefarious purpose of dummying Plaintiff up, especially here where Plaintiff had the ability to

                                  11   refuse it. Finally, there is nothing in the record indicating that nortriptyline caused Plaintiff any

                                  12   injury. Plaintiff has not alleged that the nortriptyline exacerbated his diabetes, was prescribed in
Northern District of California
 United States District Court




                                  13   lieu of treating his diabetes, or caused the infection in his big toe. Plaintiff “cannot defeat

                                  14   summary judgment . . . with unsupported conjecture or conclusory statements.” Hernandez v.

                                  15   Spacelabs Med. Inc., 343 F.3d 1107, 1112 (9th Cir. 2003). Plaintiff’s Fourteenth Amendment

                                  16   claim that prescribing him nortriptyline constituted deliberate indifference to his serious medical

                                  17   needs fails as a matter of law.

                                  18         Viewing the record in the light most favorable to Plaintiff, the Court finds that there is no

                                  19   triable issue of fact as to whether Defendants were aware that there was a substantial risk of

                                  20   serious harm to Plaintiff if he was prescribed nortriptyline to treat his pain. The Court GRANTS

                                  21   summary judgment in favor of Defendants with respect to the Fourteenth Amendment claim

                                  22   regarding prescribing him nortriptyline to treat his pain.

                                  23         With respect to the informed consent claim, the Court did not clearly identify this claim in

                                  24   the screening order, and neither party has briefed this issue. Accordingly, the Court ORDERS

                                  25   Defendants to file a dispositive motion with respect to this remaining Fourteenth Amendment

                                  26   claim in accordance with the briefing schedule set forth at the end of this order.

                                  27                  2.      Eighth Amendment Claim

                                  28         Defendants are also entitled to summary judgment with respect to Plaintiff’s Eighth
                                                                                          15
                                            Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 16 of 19




                                   1   Amendment claim regarding the prescription of nortriptyline. There is nothing in the record from

                                   2   which it can be reasonably inferred that nortriptyline harmed Plaintiff, or that nortriptyline is not

                                   3   prescribed for nerve pain. It therefore follows that there is no triable issue of fact as to whether

                                   4   Defendants knew that nortriptyline posed a substantial risk of serious harm to Plaintiff.

                                   5           Viewing the record in the light most favorable to Plaintiff, the Court finds that there is no

                                   6   triable issue of fact as to whether Defendants were aware that there was a substantial risk of

                                   7   serious harm to Plaintiff if he was prescribed nortriptyline for his pain. The Court GRANTS

                                   8   summary judgment in favor of Defendants with respect to the Eighth Amendment claim regarding

                                   9   prescribing him nortriptyline to treat his pain.

                                  10   V.      Plaintiff’s Summary Judgment Motion

                                  11           Plaintiff argues that he is entitled to summary judgment because he was prescribed

                                  12   nortriptyline without his consent in violation of Cal. Welfare & Inst. Code § 5326.2; because he
Northern District of California
 United States District Court




                                  13   was provided with a diet harmful to diabetics; and because he was not properly administered his

                                  14   medications in that they were provided one to five hours after his meal instead of thirty minutes

                                  15   prior to meals, as directed by the drug manufacturer. ECF No. 42.

                                  16           As discussed above, the informed consent claim has not been properly briefed by the

                                  17   parties. Accordingly, at this time, the Court DENIES summary judgment with respect to the

                                  18   informed consent claim without prejudice to considering this claim in later-filed dispositive

                                  19   motions.

                                  20           Plaintiff’s two remaining arguments are not within the scope of the third amended

                                  21   complaint. The only cognizable claims set forth in the third amended complaint are that

                                  22   Defendants violated his constitutional rights when they administered nortriptyline to him without

                                  23   his knowledge and when they failed to prescribe him metformin from October 5-27, 2017. The

                                  24   Court therefore DENIES summary judgment on Plaintiff’s remaining claims.

                                  25           To the extent that Plaintiff seeks to amend his third amended complaint to add claims

                                  26   alleging that Defendants violated Plaintiff’s constitutional rights when they failed to provide him

                                  27   with a meal plan that was appropriate for diabetics and when they failed to administer his

                                  28   medications thirty minutes prior to meals, this request is DENIED. While there is a strong policy
                                                                                          16
                                         Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 17 of 19




                                   1   favoring liberal amendment, a district court may properly deny leave to amend where there is

                                   2   “apparent or declared” evidence of “undue delay, bad faith or dilatory motive on the part of the

                                   3   movant, repeated failure to cure deficiencies by amendments previously allowed, undue prejudice

                                   4   to the opposing party by virtue of allowance of the amendment, [or] futility of amendment . . .”

                                   5   Foman v. Davis, 371 U.S. 178, 182 (1962). “Not all the factors merit equal weight . . . it is the

                                   6   consideration of prejudice to the opposing party that carries the great weight.” Eminence Capital,

                                   7   LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

                                   8          The first factor weighs in favor of Plaintiff. There is no evidence of undue delay, bad faith

                                   9   or dilatory motive on Plaintiff’s part.

                                  10          The second factor weighs in favor of Defendants. Plaintiff has repeatedly failed to cure

                                  11   deficiencies in his complaint. As noted in the procedural history provided above, the Court

                                  12   provided Plaintiff multiple opportunities to file a complaint that presents cognizable claims and
Northern District of California
 United States District Court




                                  13   provided specific guidance as to why his claims were found deficient. It is clear that Plaintiff

                                  14   believes that his medical treatment at Humboldt County Jail violated the federal Constitution.

                                  15   However, a general allegation that medical treatment did not meet constitutional standards does

                                  16   not state a cognizable federal constitutional claim. As explained repeatedly to Plaintiff, in

                                  17   preparing a complaint, a plaintiff must, for each alleged constitutional violation, clearly describe

                                  18   the action or inaction that allegedly violated the Constitution, identify which defendant committed

                                  19   the alleged constitutional violation, and explain how these actions or inactions rose to the level of

                                  20   a federal constitutional violation. Plaintiff has repeatedly failed to follow the Court’s instructions

                                  21   and repeatedly failed to state cognizable claims other than the two claims currently at issue.

                                  22          The third factor is neutral. Defendants are prejudiced in that allowing an amended

                                  23   complaint will further delay this case. This case was filed on March 18, 2019, and has been

                                  24   pending a year and a half. However, Defendants’ summary judgment motion has not ended this

                                  25   action as the Court has ordered additional briefing on the informed consent claim.

                                  26          The fourth factor weighs against Plaintiff. The record indicates that, despite being

                                  27   provided an allegedly harmful diet and being administered his medication at allegedly harmful

                                  28   times, Plaintiff’s blood glucose levels remained within what Plaintiff has identified as normal
                                                                                         17
                                         Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 18 of 19




                                   1   limits, after stabilizing in November 2017. To the extent that Plaintiff argues that Defendants

                                   2   were on notice that these practices (inappropriate diet and medication administered after meals)

                                   3   were harmful, Defendants did not act unreasonably in relying on Plaintiff’s blood glucose levels to

                                   4   determine whether he faced an unreasonable risk, and in refusing to change the diet provided and

                                   5   in refusing to change the timing of medications. Given this record, Defendants’ refusal to provide

                                   6   Plaintiff with a different diet and to change the timing of his medications would not violate either

                                   7   the Eighth Amendment or the Fourteenth Amendment.

                                   8              The Court therefore exercises its discretion and declines to allow Plaintiff to amend the

                                   9   complaint a fourth time, at this late date, to add these claims.

                                  10   VI.        Plaintiff’s Request for Appointment of Counsel

                                  11              Plaintiff argues that he requires an attorney because his facility does not have an adequate

                                  12   law library. ECF No. 42 at 3. This is Plaintiff’s third request for appointment of counsel.
Northern District of California
 United States District Court




                                  13   Plaintiff has not demonstrated that exceptional circumstances require appointment of counsel at

                                  14   this time. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (noting that “a court may under

                                  15   ‘exceptional circumstances’ appoint counsel for indigent civil litigants pursuant to 28 U.S.C. §

                                  16   1915(e)(1).”); Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (finding of

                                  17   “exceptional circumstances” requires evaluation of likelihood of plaintiff’s success on merits and

                                  18   plaintiff’s ability to articulate claims pro se in light of complexity of legal issues).

                                  19                                                CONCLUSION

                                  20              For the reasons set forth above, the Court orders as follows.

                                  21         1.          The Court GRANTS Defendants’ motion for summary judgment on their medical

                                  22   care claims. ECF No. 36.

                                  23         2.          The Court GRANTS Defendants’ motion to strike ECF No. 39. ECF No. 40.

                                  24         3.          The Court DENIES Plaintiff’s motion for summary judgment, DENIES his request

                                  25    for leave to amend the third amended complaint, and DENIES his request for appointment of

                                  26    counsel. ECF No. 42.

                                  27         4.          The Court ORDERS Defendants to file, within sixty (60) days of the date of this

                                  28    order, a dispositive motion with respect to the sole remaining claim that Defendants prescribed
                                                                                           18
                                            Case 4:19-cv-01407-JST Document 45 Filed 12/28/20 Page 19 of 19




                                   1       Plaintiff nortriptyline without his consent, in violation of the Fourteenth Amendment. A motion

                                   2       for summary judgment also must be accompanied by a Rand notice so that Plaintiff will have fair,

                                   3       timely, and adequate notice of what is required of him in order to oppose the motion. Woods v.

                                   4       Carey, 684 F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154

                                   5       F.3d 952 (9th Cir. 1998), must be served concurrently with motion for summary judgment).6

                                   6             Plaintiff’s opposition to the summary judgment or other dispositive motion must be filed

                                   7       with the Court and served upon Defendants no later than 28 days from the date the motion is

                                   8       filed. Defendants shall file a reply brief no later than 14 days after the date the opposition is

                                   9       filed. The motion shall be deemed submitted as of the date the reply brief is due. No hearing will

                                  10       be held on the motion.

                                  11             This order terminates ECF Nos. 36, 40, 42.

                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: December 28, 2020
                                                                                            ______________________________________
                                  14
                                                                                                          JON S. TIGAR
                                  15                                                                United States District Judge

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       6
                                  26     If Defendants asserts that Plaintiff failed to exhaust his available administrative remedies as
                                       required by 42 U.S.C. § 1997e(a), Defendants must raise such argument in a motion for summary
                                  27   judgment, pursuant to the Ninth Circuit’s opinion in Albino v. Baca, 747 F.3d 1162 (9th Cir. 2014)
                                       (en banc) (overruling Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), which held that
                                  28   failure to exhaust available administrative remedies under the Prison Litigation Reform Act,
                                       should be raised by a defendant as an unenumerated Rule 12(b) motion).
                                                                                           19
